Citation Nr: 0404617	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected psychoneurosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right hip, with a total hip replacement.

3.  Entitlement to a disability rating in excess of 
10 percent for psychoneurosis with conversion hysteria, 
manifested by pain in the back, arms, and shoulders. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1944.

In a January 1980 rating decision the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
generalized arthritis, including the right hip.  In that 
claim the veteran had asserted that the arthralgia that he 
experienced in service, which was then attributed to a 
conversion reaction, had progressed to arthritis in all his 
joints, including the right hip.  The Board denied service 
connection because the medical evidence indicated that, if 
the veteran had arthritis, it was not related to service.  
The veteran was notified of the Board's January 1980 
decision, and that decision is final.  38 U.S.C. § 4004(b) 
(1976); 38 C.F.R. § 19.104 (1979).  

In July 1999 the veteran again claimed entitlement to service 
connection for joint pain, and reported having undergone a 
right hip replacement in January 1989.  In a May 2000 rating 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
generalized arthritis, and separately denied entitlement to 
service connection for a total right hip replacement.  The 
veteran perfected an appeal of the denial of service 
connection for the total right hip replacement, but did not 
include in his notice of disagreement the issue of whether 
new and material evidence had been submitted to reopen the 
claim for generalized arthritis.

Although the RO characterized the issue claimed in July 1999 
as service connection for the right total hip replacement, a 
review of the medical evidence of record reveals that the 
right hip was replaced in January 1989 due to moderately 
advanced degenerative joint disease (arthritis).  The Board 
has previously denied entitlement to service connection for 
arthritis, including a complaint of arthritis in the right 
hip.  The Board finds that because the decision rendered in 
January 1980 included the issue of service connection for 
arthritis in the right hip, and the medical evidence 
establishes that the right hip was replaced due to arthritis, 
the proper issue on appeal is whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for arthritis in the right hip.  
38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (if service connection for a 
claimed disorder has been previously denied, the Board is 
precluded from considering that issue in the absence of a 
finding that new and material evidence has been submitted).  
The Board further finds that because the veteran's appeal is 
being resolved by finding that new and material evidence has 
been submitted, the Board's characterization of the issue on 
appeal is not prejudicial to the veteran.  Jackson, 265 F.3d 
at 1369.

In the May 2000 rating decision the RO also denied 
entitlement to service connection for a neurological 
disorder, claimed as the residuals of brain surgery in 1972.  
The veteran did not include this issue in his August 2000 
notice of disagreement, but in subsequent statements he again 
raised the issue of entitlement to service connection for the 
brain surgery, which he claims to be secondary to his 
service-connected psychiatric disorder.  None of those 
statements can constitute a notice of disagreement with the 
May 2000 decision on this issue because they were submitted 
to the RO more than one year following notice of the May 2000 
decision.  38 C.F.R. § 20.302 (2003).  Because the veteran 
has again raised the issue of service connection for the 
residuals of the brain surgery, this issue is referred to the 
RO for appropriate action.  

In an August 1999 statement the veteran's representative 
claimed entitlement to service connection for hypertension on 
his behalf, and the RO denied that claim in the May 2000 
rating decision, which the veteran appealed.  In his written 
arguments presented to the Board in February 2004, the 
veteran's representative characterized the issue on appeal as 
entitlement to service connection for a heart condition, to 
include hypertension and coronary artery disease, claimed as 
secondary to the service-connected psychiatric disorder.  The 
RO has not addressed, however, the issue of service 
connection for a heart condition, including coronary artery 
disease, and the Board is precluded from considering an issue 
that has not yet been adjudicated by the RO.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  In this regard the Board 
notes that the RO has denied entitlement to service 
connection for hypertension because the medical evidence 
shows that the veteran does not have hypertension.  He does, 
however, have coronary artery disease.  For that reason the 
issue of entitlement to service connection for a heart 
condition, including coronary artery disease, is also 
referred to the RO for appropriate action.

In the May 2000 rating decision the RO also denied 
entitlement to a disability rating in excess of 10 percent 
for psychoneurosis with conversion hysteria, manifested by 
pain in the back, arms, and shoulders.  The veteran also 
perfected an appeal of that decision.  The issue of 
entitlement to an increased rating for the psychiatric 
disorder will be addressed in the remand portion of this 
decision.

The Board notes that in an August 2002 rating decision the RO 
denied entitlement to service connection for hearing loss, 
tinnitus, and benign positional vertigo (claimed as a 
neurological disorder).  In September 2002 the veteran 
submitted a document labeled "Notice of Disagreement," in 
which he expressed disagreement with the RO's decisions in 
his case.  The contents of the statement, however, show that 
he was expressing continuing disagreement with the RO's 
denial of service connection for the arthritis in his right 
hip, and the denial of an increased rating for his 
psychiatric disorder, both of which issues were already on 
appeal.  He did not express any disagreement with the RO's 
resolution of his claim for service connection for hearing 
loss, tinnitus, or benign positional vertigo.  For that 
reason the Board finds that the September 2002 statement does 
not constitute a notice of disagreement with the RO's August 
2002 decision.  See Gallegos v. Gober, 289 F.3d 1309, 1314 
(Fed. Cir. 2002), remanded No. 99-106 (U.S. Vet. App. Jan. 
24, 2003)(per curium) (defining a valid notice of 
disagreement); 38 C.F.R. § 20.201 (2003).




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
arthritis in the right hip in January 1980, and that decision 
is final.

2.  The evidence received subsequent to the January 1980 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has 
arthritis in the right hip, resulting in a total hip 
replacement, that had its onset during service, and it must 
be considered in order to fairly decide the merits of his 
claim.

3.  The preponderance of the competent and probative evidence 
of record shows that the veteran does not have hypertension 
that is related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The January 1980 decision in which the Board denied 
entitlement to service connection for arthritis in the right 
hip is final, new and material evidence has been submitted, 
and the claim is reopened.  38 U.S.C. § 4004(b) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.104 (1979); 
38 C.F.R. § 3.156 (1999).

2.  Hypertension is not proximately due to or the result of, 
nor has it been aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that arthritis in the right hip, which 
resulted in replacement of the hip in January 1989, is 
etiologically related to the diagnosis of arthralgia that was 
made during service.  Although his representative has claimed 
entitlement to service connection for hypertension, 
purportedly caused by the service-connected psychiatric 
disorder, the veteran and/or his representative have not 
raised any specific contentions regarding that disorder.

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA as 
of that date.  See VAOPGCPREC 7-03.  Because the veteran's 
claims were pending at the RO in November 2000, the VCAA is 
applicable to the current appeal.  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the duty 
to assist provisions of the VCAA are fully applicable to the 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

In this case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim for service 
connection for hypertension in September 1999 by informing 
him that he was responsible for submitting medical evidence 
showing that he had the claimed disability and medical 
evidence of a connection between the hypertension and a 
service-connected disability.  The RO also informed the 
veteran of the evidence required to substantiate both claims 
in November 1999 by informing him of the regulatory 
requirements for establishing service connection, the 
evidence he was required to submit, and the evidence that the 
RO would obtain on his behalf.  Although these notices were 
provided to the veteran in the context of establishing a 
well-grounded claim for service connection, and the VCAA 
eliminated the concept of a well-grounded claim, the notice 
nonetheless informed the veteran of the evidence needed to 
substantiate his claim because the evidentiary requirements 
are the same.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The RO also informed the veteran of the evidence needed to 
substantiate his claims in June 2001 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, he could submit the required evidence directly 
to the RO.  The RO also instructed him to submit any evidence 
in his possession that pertained to his claims.  The RO 
informed him that although VA would make reasonable efforts 
to obtain the evidence not in his possession, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The Board also notes that in the instant appeal, the 
September and November 1999 notices were sent to the veteran 
prior to the RO's May 2000 unfavorable decision.  In 
addition, although the June 2001 notice was sent following 
the May 2000 decision, the veteran has had more than two 
years following that notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the June 
2001 notice the RO obtained additional evidence, and based on 
that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claims in the June 2002 
statement of the case and an October 2002 supplemental 
statement of the case.  In those documents the RO informed 
the veteran of the regulatory requirement for establishing 
service connection, and the rationale for determining that 
the evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  In resolving this appeal the Board will consider all 
the evidence now of record, including the evidence submitted 
following the May 2000 RO decision.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence that could be considered new and 
material, and the evidence needed to substantiate his claims 
for service connection.  See 38 U.S.C.A. § 5103 (West 2002).  

The statute and regulations pertaining to the VCAA also 
provide that VA will make reasonable efforts to help the 
veteran obtain evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VA's duty includes 
making efforts to obtain his service medical records, if 
relevant to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant records 
held by any other source.  The veteran is also required to 
provide the information necessary to obtain this evidence, 
including authorizations for the release of medical records.  
In a claim for compensation benefits, the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO has not provided the veteran a VA medical examination to 
assist him in substantiating his claim for service connection 
for hypertension, or obtained a medical opinion regarding a 
nexus between hypertension and the service-connected 
psychiatric disorder.

The regulation implementing this provision of the statute is 
located at 38 C.F.R. § 3.159(c)(4)(i) (2003).  That section 
provides that a medical examination or medical opinion is 
necessary if the information and evidence of record do not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 

38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2003).

The Federal Circuit reviewed this subsection of the 
regulation in Paralyzed Veterans of America, et. al., 345 
F.3d at 1334.  The Federal Circuit referenced a preceding 
section of the statute, 38 U.S.C.A. § 5103A(a)(2), in finding 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In regard to the claim for service connection for 
hypertension, the Board notes that the RO has obtained the 
veteran's VA and private treatment records, which document 
multiple blood pressure readings over an extended period of 
time.  Those records do not show that he has hypertension, or 
that he suffers from chronically elevated blood pressure.  
The available medical evidence documents the treatment of 
coronary artery disease, in which the veteran is not shown to 
have a history of hypertension or elevated blood pressure.  
Because the existing evidence documents multiple blood 
pressure readings over an extended period of time, the Board 
finds that the evidence of record is sufficient to determine 
whether the veteran has hypertension.  In addition, because 
the medical evidence of record indicates that the veteran 
does not have hypertension, a medical opinion regarding the 
claimed nexus between the service-connected psychiatric 
disorder and hypertension is not necessary to decide the 
claim.  For these reasons the Board has determined that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim for service 
connection for hypertension.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  


Analysis

Service Connection for Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As previously stated, in an August 1999 statement the 
veteran's representative claimed entitlement to service 
connection for hypertension on the veteran's behalf, which he 
claimed to be secondary to the service-connected psychiatric 
disorder.  Neither the veteran nor his representative has, 
however, alluded to the existence of any medical evidence 
showing that he has hypertension.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (Note 1) (2003).

The relevant medical evidence of record includes private 
treatment records dated from October 1995 to April 2001, and 
VA treatment records dated from August 1999 to July 2002.  
Those records document measurement of the veteran's blood 
pressure on at least 12 separate occasions.  His blood 
pressure was within normal limits at all times except in 
February 2000, when it was 170/80, and in July 2002, when it 
was 167/79.  He was seen in May 2000 for regular health 
maintenance, at which time his blood pressure was 150/80.  
The treating physician then noted that the veteran's blood 
pressure would have to be re-checked, and described the blood 
pressure reading as "borderline."  Subsequent readings were 
within normal limits, except for that shown in July 2002, and 
no diagnosis of hypertension is shown in the records.  The 
medical records also document the treatment of coronary 
artery disease beginning in April 2001, which do not show any 
history of hypertension.

A grant of service connection requires medical evidence 
showing that the veteran has the claimed disability.  
Rabideau, 2 Vet. App. at 143.  The medical evidence does not 
show that the veteran has hypertension, or chronically 
elevated blood pressure readings.  The isolated elevated 
systolic readings in February 2000 and July 2002 are not 
sufficient to support a diagnosis of hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (Note 1) (2003).  Because the 
medical evidence does not establish a current diagnosis of 
the claimed disability, the criteria for a grant of service 
connection are not met.  Wallin, 11 Vet. App. at 512.  For 
that reason the Board has determined that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hypertension.


New and Material Evidence to Reopen a Claim for Service 
Connection for Arthritis of the Right Hip, with a Total Hip 
Replacement

When a claim is disallowed by the Board, that decision 
becomes final and a claim based on the same factual basis may 
not be considered.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. 
§ 19.104 (1979).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of new and material 
evidence was revised in August 2001.  With the revision, 
"new" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers that is neither 
cumulative nor redundant of the evidence previously of 
record.  "Material" evidence is defined as existing 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  See Paralyzed 
Veterans of America, et. al., 345 F.3d at 1353; 38 C.F.R. 
§ 3.156 (2003).  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  Duty to 
Assist, 66 Fed. Reg. 45,620, (Aug. 29, 2001).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

The veteran's service medical records disclose that in 
September 1943 he developed pain in the right shoulder while 
being transported from Northern Africa to Italy.  He 
complained of a worsening of his symptoms when laying on the 
wet ground while stationed in Italy.  He got to the point he 
was unable to move the arm, and was hospitalized in April 
1944 due to pain in both shoulders.  An evaluation at that 
time, including an X-ray study, revealed no objective 
evidence of pathology, and multiple treatments failed to 
alleviate his symptoms.  

He underwent a neuropsychiatric evaluation in May 1944, 
during which the psychiatrist noted that the veteran's 
symptoms began as he was entering combat, and that his 
symptoms had markedly progressed after he was admitted to the 
hospital.  The psychiatrist noted that the veteran had 
originally complained of pain in the right back, shoulder, 
and arm, but that his symptoms had progressed to include the 
left side and left leg.  Therapy had only aggravated his 
symptoms.  On psychiatric examination he was emotionally 
immature, dependent, suggestible, slightly effeminate, and 
emotionally labile.  The psychiatrist found that he had many 
characteristics of a typical hysterical personality, and he 
was discharged from the hospital with a diagnosis of 
psychoneurosis, conversion hysteria, moderately severe.

He continued to complain of pain in both shoulders and the 
left lower extremity, and was again hospitalized in October 
1944.  He was admitted with diagnoses of myalgia, to be 
observed for polyneuritis and arthritis.  An orthopedic 
evaluation again failed to reveal any objective evidence of 
pathology and treatment did not improve his symptoms, and he 
was returned to duty.  His separation examination in December 
1944 revealed emotional instability for military life and 
generalized arthralgia.

Prior to receipt of the service medical records documenting 
the diagnosis of psychoneurosis with conversion hysteria, in 
a January 1945 rating decision the RO granted service 
connection for generalized arthralgia and rated the 
disability as 20 percent disabling.  With receipt of the 
additional service medical records, in a January1946 rating 
decision the RO revised the service-connected disability to 
psychoneurosis, conversion hysteria, manifested by pain in 
the back, arms, and shoulders.  The RO also increased the 
rating to 30 percent effective in December 1944.  The rating 
was reduced to 10 percent in July 1946, which rating has been 
in effect since then.

Multiple VA and private medical examinations after July 1946 
show that the veteran continued to complain of pain in all 
the major joints, which he characterized as rheumatism or 
arthritis.  None of the examinations revealed any objective 
evidence of musculoskeletal pathology, and his complaints 
were generally attributed to a psychoneurosis with conversion 
reaction.

In March 1979 the veteran initially claimed entitlement to 
service connection for pain throughout his body, which he 
again described as arthritis.  The joints he specifically 
referenced in his claim consisted of the back, the shoulders, 
the right hip, both knees, and both elbows.  In conjunction 
with that claim the RO obtained his VA treatment records, 
which show that in March 1979 he complained of having had 
pain in the right hip since August 1978.  He also reported 
having been given the diagnosis of arthritis in the spine.  
The treating physician entered a diagnosis of arthritis in 
the right hip prior to receipt of X-rays of the hip.  The X-
ray studies of the hip and lumbosacral spine were normal.

Based on the evidence shown above, in the January 1980 
decision the Board denied entitlement to service connection 
for generalized arthritis.  In so doing the Board referenced 
the March 1979 VA treatment record documenting the complaints 
pertaining to the right hip, the veteran's report of having 
arthritis, and the negative X-ray findings.  The Board also 
referenced the repeated absence of any objective evidence of 
musculoskeletal pathology in the joints, and found no basis 
for granting service connection for arthritis.

The evidence received following the January 1980 Board 
decision includes private treatment records dated in January 
and February 1989 showing that the veteran then underwent 
replacement of the right hip due to osteoarthritis.  The 
February 1989 hospital summary indicates that the onset of 
right hip pain began in 1978, and increased in severity 
beginning in September 1988.  This evidence is new, in that 
the evidence of record in January 1980 did not establish that 
the veteran had arthritis in the right hip.  The evidence is 
also material because it bears directly and substantially on 
the issue being considered, that being whether the veteran 
has arthritis in the right hip, which resulted in the total 
hip replacement, that may be related to his complaints 
documented during service.  For those reasons the Board finds 
that evidence that is both new and material has been 
submitted, and the claim of entitlement to service connection 
for arthritis of the right hip, with a total hip replacement, 
is reopened.

As previously stated, the Board finds that additional 
development is required prior to considering the substantive 
merits of the claim for service connection for arthritis of 
the right hip, with a total hip replacement.  This issue is, 
therefore, being remanded to the RO for that development to 
be undertaken.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for arthritis of the right 
hip, with a total hip replacement, is reopened.


REMAND

Service Connection for Arthritis of the Right Hip

The evidence shows that the veteran underwent replacement of 
the right hip due to osteoarthritis in January 1989, and that 
he complained of generalized joint pain while in service.  It 
is not clear from the evidence of record, however, whether 
the arthritis, which was initially documented in January 
1989, is related to the complaints documented during service.  
The Board finds, therefore, that the veteran should be 
afforded a VA medical examination and that a medical opinion 
should be obtained regarding the claimed nexus between the 
arthritis that was diagnosed in 1989 and the in-service 
complaints.

The Board notes that in a September 2002 statement the 
veteran reported that a physician from the Hospital for 
Special Surgery had provided the opinion that the arthralgia 
that he had in service could develop into osteoarthritis.  
This opinion is relevant to the issue being considered, and 
the veteran should be instructed to obtain the opinion from 
the physician in writing and to submit that document to the 
RO.  

Increased Rating for Psychoneurosis with Conversion Hysteria

As previously stated, in June 2001 the RO informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his claims for service connection.  
The veteran has not, however, been informed of the evidence 
necessary to substantiate his claim for a higher rating for 
the psychiatric disorder, the evidence he is required to 
submit, the evidence the RO will obtain on his behalf, or the 
necessity of submitting any evidence in his possession 
showing that his psychiatric symptoms have increased in 
severity.  See 38 C.F.R. § 3.159(b) (2003).  The Board finds, 
therefore, that remand of this issue is required for 
compliance with the VCAA.  

In addition to the above, the Board finds that although the 
RO provided the veteran a VA psychiatric examination in 
January 2000, the examiner did not document the impairment in 
social and occupational functioning resulting from the 
service-connected psychiatric disorder.  For that reason the 
Board finds that the RO should provide the veteran a more 
current VA examination that adequately documents the severity 
of the psychiatric disorder, to include a social and 
industrial survey, if warranted.



Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for arthritis in 
the right hip since his separation from 
service or a psychiatric disorder since 
August 1998.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should instruct the veteran to 
obtain a written medical opinion from the 
physician at the Hospital for Special 
Surgery regarding a nexus between the 
arthritis in the right hip and the 
arthralgia documented during service and 
to submit that opinion to the RO.

4.  When the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran's claims file to a VA physician 
in order to obtain a medical opinion 
regarding the etiology of the arthritis 
in the right hip.  Based on review of the 
medical evidence of record and sound 
medical principles, the physician should 
provide an opinion on whether the 


arthritis in the right hip is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the musculoskeletal complaints 
documented during service.

5.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a separate copy of this remand 
must be made available to and be reviewed 
by the examiner.  If the examiner finds 
that a social and industrial survey is 
necessary in order to document the 
impairment in social and occupational 
functioning resulting from the service-
connected psychiatric disorder, the 
survey should be conducted.

The psychiatrist should conduct a 
psychiatric examination and provide a 
complete description of the history of 
the psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology, and not his age and/or 
physical disabilities, affects his 
ability to adapt and function in a work 
environment, in terms of how any 
occupational and social impairment found 
impacts his work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



